AMENDMENT No. 4 TO AMENDED AND RESTATED SUPPLY AGREEMENT

THIS AMENDMENT No. 4 TO AMENDED AND RESTATED SUPPLY AGREEMENT

(the "Fourth Amendment") is hereby made as of October 14, 2005 (the "Effective
Date") by and between Plantex USA, Inc., a New Jersey corporation, with offices
at 2 University Plaza, Suite 305, Hackensack, New Jersey 07601 ("Plantex") and
Purepac Pharmaceutical Co., a Delaware corporation, with offices at 200 Elmora
Avenue, Elizabeth, New Jersey 07207, ("Purepac"). Plantex and Purepac are
sometimes together referred to herein as the "Parties" and separately as a
"Party."



WHEREAS

, Plantex and Purepac entered into a certain Amended and Restated Supply
Agreement dated April 26, 2004, as amended to date (collectively, the "Supply
Agreement"); and



WHEREAS

, the Parties desire to enter into this Fourth Amendment to make certain
modifications to the terms and conditions of the Supply Agreement in order to
reflect the current mutual intent and desire of the Parties.



NOW, THEREFORE

, in consideration of the foregoing premises and the mutual agreements set forth
below, and other good and valuable consideration the receipt and sufficiency of
which are hereby acknowledged, the Parties hereby agree as follows:



1. Fourth Amendment API Notwithstanding anything contained in the Supply
Agreement to the contrary, during the period commencing with the Effective Date
through **** ****(the "Fourth Amendment Period"), Purepac shall purchase API
only from Plantex (such exclusive purchase obligation shall be subject to the
provisions of Section 2.3, with respect to any Fourth Amendment API that Plantex
fails to ship in accordance with the terms of this Fourth Amendment) until such
time that it purchases **** MT of API in accordance with the provisions of this
Fourth Amendment (collectively, the "Fourth Amendment API"). In furtherance of
the foregoing, during the Fourth Amendment Period the provisions of the second
sentence of Section 5.5 (c) (which sentence begins with the word
"Notwithstanding" and ends with the word "API") shall be of no force or effect.

2. Purchase of Fourth Amendment API Purepac shall provide Plantex with Purchase
Orders for the Fourth Amendment API not later than ****. Such Purchase Orders
shall provide for continuous supply of Fourth Amendment API throughout the
Fourth Amendment Period of approximately **** MT per month. The Final API Price
for the Fourth Amendment API shall be as set forth in Schedule 1 attached
hereto, payable within sixty (60) days of receipt of each shipment by Purepac.

3. Security Interest. The entirety of Section 5.10 of the Supply Agreement is
hereby deleted. Nothing in this Fourth Amendment is intended to limit the rights
and remedies available to Plantex at law, in equity or otherwise, in the event
of Purepac's failure to pay in full for API or any other charges payable to
Plantex in accordance with the terms of the Supply Agreement.

4. Miscellaneous All capitalized terms used herein, unless otherwise defined
herein, shall have the respective meanings set forth in the Supply Agreement.
Except as modified by this Fourth Amendment, all terms and conditions of the
Supply Agreement shall remain in full force and effect and shall be otherwise
unaffected hereby.

 

_____________________



****

Indicates that material has been omitted pursuant to a request for confidential
treatment and has been filed separately with the Securities and Exchange
Commission.



 

 

IN WITNESS WHEREOF, the Parties have caused this Fourth Amendment to be executed
in multiple counterparts by their respective duly authorized representatives, as
of the date first set forth above.



PUREPAC PHARMACEUTICAL CO.

 

By: /s/ Douglas S. Boothe
Name: Douglas S. Boothe
Title: Vice President, General Manager - U.S. Generics

By: /s/ John W. LaRocca
Name: John W. LaRocca
Title: Vice President Law - USHP



 

PLANTEX USA, INC.

 

By: /s/ Erez Israeli
Name: Erez Israeli
Title: Vice President, Marketing

 

By: /s/ Cheryl Bohnel
Name: Cheryl Bohnel
Title: Director of Finance

 

 